Citation Nr: 0844089	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for frostbite, 
bilateral feet, also claimed as peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran presented sworn testimony in support of his 
appeal during a November 2008 hearing at the RO before the 
undersigned acting Veterans Law Judge.  Following the 
hearing, he submitted, directly to the Board, additional 
pertinent evidence in support of his appeal that was 
accompanied by a waiver of initial RO consideration.  This 
evidence will be considered by the Board in the adjudication 
of his appeal.

This case has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).

The veteran's frostbite of the bilateral feet claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have a dental disability or condition 
resulting from a combat wound or other service trauma.


CONCLUSION OF LAW

The veteran does not have a dental disability or condition as 
a result of disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1712, 5107, 7104(c) (West 
2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in May 
2007 and provided to the appellant prior to the January 2008 
rating decision on appeal, the RO advised the appellant of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since his claim is being denied, no 
effective date or schedular evaluation will be assigned, so 
not receiving notice concerning these downstream elements of 
his claim are nonprejudicial, i.e., harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  See, also, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service and VA treatment records 
are in the file and private medical records identified by the 
veteran have been obtained and he has been afforded hearings 
before a hearing officer as well as before the undersigned 
Acting Veterans Law Judge.  The veteran has at no time 
referenced available outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
In this case, neither examination nor opinion is needed on 
the claim because there is no persuasive and competent 
evidence that the veteran currently experiences residual 
disability due to dental trauma sustained during his period 
of active duty service.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Service Connection

The veteran claims entitlement to service connection for a 
dental disorder for treatment purposes.  Specifically, he 
claims that his dentures should be replaced or repaired 
because the "military pulled 22 of his teeth" after he was 
drafted and gave him both upper and lower dentures 50 years 
ago.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303, 3.306.  Stated somewhat differently, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is also permissible for a condition 
initially diagnosed after discharge from service, provided 
all the evidence, including that pertinent to service, 
indicates the condition was incurred in service.  38 C.F.R. 
§ 3.303(d).

As for claims for dental disorders in particular, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  The significance of finding a dental condition 
is due to service trauma is that a veteran will be eligible 
for VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

VA's General Counsel has held that having teeth extracted 
during service is not tantamount to dental "trauma."  See 
VAOPGCPREC 5-97 (Jan. 22., 1997; corrected on February 25, 
1997).  The Board is bound by this precedent opinion.  
38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 
(1998).

In this case, as the veteran acknowledged at the November 
2008 hearing, he veteran sustained no dental trauma during 
service.  His service medical records and dental examination 
reports reflect that the veteran had severely carious teeth 
observed at the March 1957 pre-enlistment examination and, in 
May 1958, underwent extraction of teeth numbers 1, 2, 3, 4, 
6, 8, 9, 10, 11, 12, 15, 17, 20, 21, 22, 23, 24, 25, 26, 27, 
28, 29, 31, 32.  These records also reflect that he was 
fitted with full upper and full lower dentures.  The 
extraction of these teeth was more than 180 days after he 
entered service, as required by regulation, but his claim is 
predicated instead on the notion that these extractions was 
tantamount to dental "trauma," which, as noted above, the 
precedent General Counsel opinion clarifies is not.  The 
remaining service medical and dental records do not mention 
any complaints or objective clinical findings of dental 
impairment.  

The veteran claims that, since the military "removed all 
[his] teeth May 2, 1958, and put in full upper and lower 
dentures forty-nine years ago and now these are absolutely 
worn-out, [he thinks] the military should replace them.  
However, because there is no evidence of dental trauma during 
service, the specifically alleged basis of entitlement to 
service connection, the preponderance of the evidence is 
against the veteran's claim.  Accordingly, the benefit of the 
doubt doctrine is inapplicable, and his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a dental disorder, as a residual of 
dental trauma, is denied.


REMAND

The veteran reports that he sustained frostbite injury to his 
feet during his period of active duty service in Germany in 
1959.  He has submitted a statement from a fellow service 
member who recalls the veteran spending a cold night in an 
APC (armored personnel carrier) with damp boots, no heat and 
no room to move.  The fellow service member further recalls 
that the veteran was stiff and bitterly complaining about his 
frozen feet when the veteran emerged from the APC the next 
morning and he continued to complain about his feet for the 
remainder of their tour together in Germany.  

Private treatment records and medical statements include a 
December 2007 statement from J. Beal, III, M.D., which notes 
that the veteran has complained of pain in his feet and nerve 
conduction studies in 2000 revealed peripheral neuropathic 
changes.  These changes have been related to his frostbite 
injury 50 years previously as well as to a contributing 
factor of diabetes.  The veteran also submitted a lay 
statement in which the drafter attributed the veteran's 
complaints to his in-service frostbite injury.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the veteran 
has not been afforded VA cold injury examination.  However, 
because he has provided credible testimony as to experiencing 
frostbite in service, and he, as a layperson, is competent to 
report a continuity of symptoms since service, a remand for 
an examination and opinion is necessary to adjudicate this 
claim.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  With his assistance, obtain all 
records of VA and/or private treatment 
identified by the veteran which have not 
already been obtained.  If he has or can 
obtain these records himself, he is 
encouraged to do so.  However, VA will 
assist him in obtaining this additional 
evidence if he provides the necessary 
information (e.g., when and where 
treated, etc.).  This should specifically 
include records of his care by Drs. P. C. 
Buechel and J. Beal.  

2.  Schedule the veteran for a VA cold 
injury residuals examination.  The claims 
file must be made available and reviewed 
by the examiner.  All necessary tests 
should be conducted.

The examiner must opine as to whether it 
is at least as likely as not that any 
currently diagnosed foot disorder, 
including peripheral neuropathy, had its 
onset during active service or is related 
to any in-service disease or injury, 
specifically frostbite or other cold 
injuries.  This opinion should 
specifically reflect consideration of any 
lower extremity symptomatology 
attributable to the veteran's diabetes.  
The examiner must acknowledge the 
veteran's report of a continuity of 
symptomatology and discuss the lay 
statements of record, and particularly 
the April 2006 statement by M.H.F., 
relating to the onset and chronicity of 
the veteran's foot problems.  The 
examiner should set forth the complete 
rationale for any conclusions in a 
legible report.

3.  Thereafter, readjudicate the 
veteran's claim on appeal.  If the claim 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


